Citation Nr: 0803482	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  05-15 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a special home adaptation housing grant or a 
certificate of eligibility for assistance in acquiring 
specially adapted housing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had verified active military service from 
December 1956 to March 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Louisville, Kentucky.


FINDINGS OF FACT

1.  Service connection is in effect for chronic schizophrenic 
reaction, undifferentiated type, and right knee 
osteoarthritis, status post-total knee replacement.

2.  The veteran does not have service-connected loss or loss 
of use of both lower extremities, blindness in both eyes, 
loss or loss of use of either upper extremity or hand, or 
residuals of organic disease or injury which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.


CONCLUSION OF LAW

The criteria for assistance in acquiring a special home 
adaptation grant or specially adapted housing have not been 
met.  38 U.S.C.A. § 2101 (West 2002); 38 C.F.R. §§ 3.809 and 
3.809a (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.  38 C.F.R. § 
3.159 (2007).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

After careful review of the claims folder, the Board finds 
that a July 2003 letter fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this regard, the July 2003 letter advised the veteran what 
information and evidence was needed to substantiate the claim 
decided herein.  This letter also requested that he provide 
enough information for the RO to request records from any 
sources of information and evidence identified by the 
veteran.  In this way, he was advised of the need to submit 
any evidence in his possession that pertains to the claim.  
He was also specifically told that it was his responsibility 
to support his claim with appropriate evidence.  Finally the 
July 2003 letter advised him what information and evidence 
would be obtained by VA, namely, records like medical 
records, employment records, and records from other Federal 
agencies.  

The Board observes that the July 2003 letter was sent to the 
veteran prior to the August 2003 rating decision.  The VCAA 
notice was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2007).  In this regard, 
the veteran's service medical records are associated with the 
claims folder, as well as all relevant VA and private 
treatment records.  He was also was afforded a VA examination 
with respect to all of the issues decided herein.  

The veteran and his representative mentioned during this 
appeal that the veteran received treatment at St. Luke's 
Hospital.  Despite the fact these records are not associated 
with the claims folder and there is no indication that any 
attempts were made to request these records, the Board finds 
that a remand is unnecessary to obtain them.  In this regard, 
the records, which are noted by the veteran to pertain to his 
service-connected right knee disability, are not material to 
the bases for the Board's decision.  As discussed in more 
detail below, the issue is not whether the veteran's right 
knee disability has resulted in loss of use of the lower 
extremity.  The current evidence of record already 
demonstrates this fact.  Thus, these records appear 
duplicative of evidence already of record and obtaining them 
would not result in any benefit to the veteran.  Rather, 
remanding this appeal would only result in unnecessarily 
imposing additional burdens on VA.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. 
App. 426,430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  The 
veteran has not identified any additional relevant, 
outstanding records that need to be obtained before deciding 
his claim.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

The veteran asserts that he is entitled to specially adapted 
housing or a special home adaptation grant.  Specifically, he 
contends that his service-connected disabilities are 
sufficiently severe to meet the criteria for the benefits 
sought on appeal.  In this regard, he states that his 
service-connected right knee disability has left him 
wheelchair-bound, thereby demonstrating loss of use of the 
right lower extremity.  

Applicable regulations provide that specially adapted housing 
is available to a veteran who has a permanent and total 
service-connected disability due to: (1) the loss or loss of 
use of both lower extremities, such as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair; 
or (2) blindness in both eyes, having only light perception, 
plus the anatomical loss or loss of use of one lower 
extremity; or (3) the loss or loss of use of one lower 
extremity, together with residuals of organic disease or 
injury or with loss of use of one upper extremity, which so 
affect the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes or a 
wheelchair.  38 U.S.C.A. § 2101(a) (West 2002); 38 C.F.R. § 
3.809 (2007).  The phrase "preclude locomotion" is defined as 
the necessity for regular and constant use of a wheelchair, 
braces, crutches or canes as a normal mode of locomotion 
although occasional locomotion by other methods may be 
possible.  38 C.F.R. § 3.809(d).

If entitlement to specially adapted housing is not 
established, the veteran can qualify for a grant for 
necessary special home adaptations if he has compensation 
based on permanent and total service-connected disability 
which is due to one of the following: (1) blindness in both 
eyes with 5/200 visual acuity or less; or (2) includes the 
anatomical loss or loss of use of both hands.  38 U.S.C.A. § 
2101; 38 C.F.R. § 3.809a (2007).  The assistance referred to 
in this section will not be available to any veteran more 
than once.  38 C.F.R. § 3.809a(a).

The record shows that the veteran is service-connected for 
schizophrenic reaction, chronic undifferentiated type, 
evaluated as 100 percent disabling, and right knee 
osteoarthritis, status post-total knee replacement, evaluated 
as sixty percent disabling.  His combined disability rating 
is 100 percent.  He has also been awarded special monthly 
compensation on account of anatomical loss of one foot based 
on his service-connected right knee disability.

The Board notes that the veteran's service-connected 
disabilities do cause him significant difficulties.  The 
evidence of record demonstrates that he employs the use of a 
wheelchair, crutches or cane to ambulate, at least in part 
because of his service-connected right lower extremity 
disability.  However, while the evidence demonstrates that he 
is in receipt of compensation for the loss of use of one 
lower extremity, and is precluded from locomotion without the 
aid of crutches, a cane, or wheelchair, he still does not 
meet the criteria listed at 38 U.S.C.A. § 2101 and 38 C.F.R. 
§§ 3.809, 3.809a.

In this regard, the veteran is not entitled to compensation 
for permanent and total service-connected disability due to 
any of the enumerated conditions found at 38 C.F.R. § 
3.809(b)(1-4).  Specifically, his service-connected 
disabilities have not caused him to lose the use of both 
lower extremities or to be blind in both eyes.  While they 
seriously impair the use of a single (the right) lower 
extremity, they do not also include the loss of use of one 
upper extremity, nor do they also involve organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair.  Because the veteran does 
not meet the specified criteria, his claim must be denied.

The veteran is also not entitled to a certificate of 
eligibility for financial assistance in acquiring necessary 
special home adaptations under 38 C.F.R. § 3.809a because he 
is not in receipt of compensation for permanent and total 
disability which is due to blindness in both eyes with 5/200 
visual acuity or less or includes the anatomical loss or loss 
of use of both hands.  

In the absence of the specified service-connected 
disabilities as required above, Congress has not authorized 
VA to provide financial assistance in acquiring specially 
adapted housing under 38 U.S.C.A. § 2101(a), or a special 
home adaptation grant under 38 U.S.C.A. § 2101(b).  Under 
these circumstances, the basic legal criteria for the benefit 
sought are not met and the veteran's claim must be denied


ORDER

Entitlement to a special home adaptation housing grant or a 
certificate of eligibility for assistance in acquiring 
specially adapted housing is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


